869 So.2d 765 (2004)
Warren N. GOURLEY; WNG Seacrest, Ltd., d/b/a Seacrest, Ltd., a Florida limited partnership; its general partner, 904 Associates, Inc., a Florida corporation; and WNG Associates, Inc., a Florida corporation, Petitioners,
v.
James SZABO and Wife, Linda Szabo, Respondents.
No. 1D03-4586.
District Court of Appeal of Florida, First District.
April 13, 2004.
*766 Mark H. Welton of Welton & Williamson, P.A., Crestview, for Petitioners.
John P. Townsend, Fort Walton Beach, for Respondents.
PER CURIAM.
Petitioners have failed to carry their burden of demonstrating the existence of irreparable injury. Accordingly, their petition for a writ of certiorari is dismissed. See Bared & Co. v. McGuire, 670 So.2d 153 (Fla. 4th DCA 1996) (en banc).
DISMISSED.
WEBSTER, BENTON and PADOVANO, JJ., concur.